877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest EVANS, Plaintiff-Appellant,v.The CELOTEX CORPORATION and Cement, Lime, Gypsum & AlliedWorkers, et al., Defendants-Appellees.
Nos. 87-5706, 87-5932.
United States Court of Appeals, Sixth Circuit.
June 22, 1989.

Before MERRITT, KRUPANSKY and BOGGS, Circuit Judges.


1
By Per Curiam Opinion of September 2, 1988, this court affirmed the District Court decision dismissing the suit of Ernest Evans against the Celotex Corporation, and remanding his suit against the Cement, Lime, Gypsum & Allied Workers, et al., (the union) for consideration of whether a final order had ever been entered on plaintiff's Rule 59(e) motion concerning the union.  We have now received a "clarification of the record" from District Judge McRae, dated April 24, 1989.  This document establishes that a final judgment in favor of the union was entered on August 7, 1987.


2
Having jurisdiction of this appeal, we therefore affirm the judgment of the District Court, granting summary judgment to the union, for the reasons given in our opinion of September 2, 1988.